Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  January 29, 2021                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice


                                                                                                               Brian K. Zahra
  162441 & (129)(135)                                                                                        David F. Viviano
                                                                                                         Richard H. Bernstein
                                                                                                         Elizabeth T. Clement
  IW, f/k/a IM,                                                                                           Megan K. Cavanagh
                  Petitioner-Appellee,                                                                    Elizabeth M. Welch,
                                                                      SC: 162441                                        Justices
  v                                                                   COA: 350711
                                                                      Oakland CC: 2017-854298-PP
  MM,
             Respondent-Appellant.
  _________________________________________/

         On order of the Court, because respondent-appellant has failed to pay the filing fee
  as required by the orders of January 7, 2021, and January 20, 2021, the clerk of the Court
  is directed to ADMINISTRATIVELY DISMISS the application for leave to appeal and
  close the file. The motions to stay and to change venue are DENIED.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   January 29, 2021

                                                                                 Clerk